            Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 1 of 13




Robin L. Cohen, Esq. (rcohen@mckoolsmith.com)
Radu A. Lelutiu, Esq. (rlelutiu@mckoolsmith.com)
MCKOOL SMITH P.C.
One Manhattan West, 50th Floor
New York, New York 10001
212-402-9400

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRTU FINANCIAL, INC., AND VIRTU
 AMERICAS, LLC,

                                Plaintiffs,           Civil Action No. ________________


 v.


 AXIS INSURANCE COMPANY,


                                Defendant.



                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Virtu Financial, Inc. and Virtu Americas, LLC. (collectively, “Virtu”)

respectfully file this complaint against AXIS Insurance Company (“AXIS”). In support hereof,

based on personal knowledge with respect to its own actions and information and belief with

respect to the remaining allegations, Virtu states as follows:

                                        INTRODUCTION

       1.       This is an action for breach of contract, anticipatory breach of contract, and

breach of the implied covenant of good faith and fair dealing, arising out of AXIS’s unjustified

refusal to provide coverage under an insurance policy it sold to Virtu for substantial premiums.



                                                 1
                Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 2 of 13




           2.       Cyberattacks and hacking incidents have become a common occurrence in the life

of financial institutions. As the New York Times reported last year, “Large financial companies

have to thwart hundreds of thousands of cyberattacks every single day. . . . A single weak spot is

all savvy hackers need. And they often find them. Already this year, there have been 3,494

successful cyberattacks against financial institutions, according to reports filed with the Treasury

Department’s Financial Crimes Enforcement Network. . . . Every big organization faces so many

threats from so many sources that it can be hard to decide what is important. Mastercard, for

example, combats some 460,000 intrusion attempts in a typical day, up 70 percent from a year

ago.”1

           3.       In 2019, recognizing the significant risk hacking and cyberattacks pose to its

business, Virtu—one of the world’s leading providers of financial and market-making services—

purchased an insurance policy from AXIS that provides broad coverage for, among other things,

“computer systems fraud.”

           4.       In mid-May 2020, Virtu’s computer systems were successfully hacked, and, as a

result, the hackers obtained unauthorized access to the email account of a Virtu executive (the

“Executive”).

           5.       A day later, the hackers logged into the Executive’s mailbox via Outlook Web

Access and were able to view and read messages in the mailbox to and from the Executive.

           6.       Approximately 13 days later, the hackers created inbox rules that automatically

hid certain messages sent from or received in the Executive’s inbox. Later, beginning on the

same day, pretending to be the Executive, the hackers sent a series of emails from the

Executive’s email account requesting that Virtu’s accounting department issue two wire transfers

to overseas banks—one in the amount of approx. $3.6 million, the other in the amount of approx.
1
    See https://www.nytimes.com/2019/07/30/business/bank-hacks-capital-one.html.


                                                         2
            Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 3 of 13




$7.2 million—for purported capital calls.       Believing the requests to pertain to legitimate,

ordinary-course business transactions, Virtu’s accounting department complied with the

requests.

       7.       A few days after the wire transfers were completed, during a routine

reconciliation process, Virtu flagged the two wire transfers as potentially fraudulent and

commenced an investigation.       After a forensic review, Virtu concluded that the two wire

transfers resulted from the hackers’ unauthorized access into the Executive’s email account and

fraudulent use of Virtu’s computer systems and networks.

       8.       Virtu promptly filed police reports and commenced various legal proceedings in

an attempt to recoup the funds.

       9.       Within days of uncovering the hackers’ wrongdoing, Virtu also gave notice to

AXIS that it had suffered a loss from a computer systems fraud—the very type of fraud against

which Virtu had purchased insurance.

       10.      After requesting significant volumes of information from Virtu, AXIS questioned

the coverage requested by Virtu, asserting that “the unauthorized access into Virtu’s computer

system was not the direct cause of the loss,” but rather, the loss was caused by “separate and

intervening acts by employees of Virtu who issued the wire transfers because they believed the

‘spoofed’ email asking for the funds to be transferred to be true.”

       11.      Virtu quickly pointed out the flaws in AXIS’s reasoning and even provided a

citation to a decision where, faced with a very similar factual scenario in the context of an

identical coverage grant, this Court and the Second Circuit rejected the very argument AXIS

appeared to be making.




                                                 3
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 4 of 13




        12.    In response, AXIS still refused to acknowledge coverage.            Instead, AXIS

lawyered up and, through outside litigation counsel, demanded additional, voluminous

information. Virtu promptly complied with AXIS’s information demands, but requested that

AXIS confirm coverage by Monday August 3.

        13.    The August 3 deadline came and went and, to date, AXIS has refused to

acknowledge coverage.

        14.    After months of attempting to persuade AXIS to acknowledge coverage and

commit to covering Virtu’s loss, Virtu has no choice but to file this lawsuit to enforce its

contractual obligations.

                                        THE PARTIES

        15.    Virtu Financial, Inc. is a Delaware corporation with its principal place of business

in New York. Virtu Financial, Inc. is one of the largest providers of financial services, trading

products and market making services.

        16.    Virtu Americas LLC is a single member limited liability company organized in

the state of Delaware. Virtu Americas LLC is an indirect subsidiary of Virtu Financial, Inc.

        17.    AXIS is an Illinois corporation with its principal place of business in Alpharetta,

Georgia. Upon information and belief, AXIS is authorized to sell or write insurance in New

York and, at all material times, has conducted and continues to conduct substantial insurance

business in the State of New York, including engaging in the business of selling insurance,

investigating claims, and/or issuing policies that cover policyholders or activities located in New

York.




                                                4
          Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 5 of 13




                                JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 based on

complete diversity of the parties and an amount in controversy exceeding $75,000, exclusive of

interest and costs.

       19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2).

                                         THE POLICY

       20.     In 2019, Virtu purchased a Financial Institution Bond insurance policy, Bond No.

MNN631443/01/2019 (“the Policy”). The term of the Policy is July 20, 2019 to July 20, 2020.

The Policy is attached hereto as Exhibit A.

       21.     Of relevance here, the Policy provides (i) $10 million in coverage, subject to a

$500,000 deductible, for losses resulting from computer systems fraud; and (ii) $500,000 in

coverage, subject to a $250,000 deductible, for social engineering fraud.

       Computer Systems Fraud Coverage

       22.     In Rider 6, the Policy provides that AXIS will cover:

       Loss resulting directly from a fraudulent

               (1) entry of Electronic Data or Computer Program into, or

               (2) change of Electronic Data or Computer Program

       within any Computer System operated by the Insured, whether owned or leased;
       or any Computer System identified in the application for this bond; or a
       Computer System first used by the Insured during the Bond Period, as provided
       by General Agreement B of this bond;

       provided that the entry or change causes

               (i) Property to be transferred, paid or delivered,

               (ii) an account of the Insured, or of its customer to be added, deleted,
               debited or credited, or




                                                   5
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 6 of 13




               (iii) an unauthorized account or a fictitious account to be debited or
               credited.

       23.     All of the definitions that are relevant to the Computer Systems Fraud Coverage

grant are broad. In particular:

       Computer Program is defined as “a set of related electronic instructions which
       direct the operations and functions of a computer or devices connected to it which
       enable the computer or devices to receive, process, store or send Electronic Data.”

       Computer System is defined as “(1) computers with related peripheral
       components, including storage components wherever located, (2) systems and
       applications software, (3) terminal devices, and (4) related communications
       networks by which Electronic Data are electronically collected, transmitted,
       processed, stored and retrieved.”

       Electronic Data is defined as “facts or information converted to a form usable in a
       Computer System by Computer Programs, and which is stored on magnetic tapes or
       disks, or optical storage disks or other bulk media.

       Property is defined to include money.

                                        *      *       *

       Social Engineering Fraud Coverage

       24.     In Rider 10, the Policy provides that AXIS will cover

       Loss resulting directly from an Employee having, in good faith, transferred, paid,
       or delivered Money or Securities from the Insured’s account to a person or
       account outside of the Insured’s control, in reliance upon a Social Engineering
       Fraud Instruction directing such transfer, payment, or delivery of Money or
       Securities.

       25.     Social Engineering Fraud Instruction is defined as “a telephonic, written, or

electronic instruction communicated to an Employee by a natural person purporting to be an

Authorized Transfer Agent, or by an individual acting in collusion with such person, for the

purpose of intentionally misleading an Employee to transfer, pay, or deliver the Insured’s Money

or Securities, but which instruction was not actually made by an Authorized Transfer Agent;

provided, however, that Social Engineering Fraud Instruction shall not include any such




                                               6
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 7 of 13




instruction communicated by an employee of a Vendor who was acting in collusion with any

third-party in communicating such instruction.”

       26.     Authorized Transfer Agent is defined, in relevant part as “(1) a director, officer,

partner, member, or sole proprietor of the Insured; or (2) an Employee who is authorized by the

Insured to instruct other Employees to transfer, pay, or deliver the Insured’s Money or

Securities.”

                THE HACKING INCIDENT AND THE RESULTING LOSS

       27.     On or around May 13, 2020, one or more hackers gained unauthorized access to

the email account of the Executive.

       28.     About one day later, the hackers logged into the Executive’s mailbox via Outlook

Web Access from an IP address that traces back to Amazon Web Services.               The hackers

continued to log in from this IP address routinely over the following two weeks and were able to

read and review inbound and outbound emails.

       29.     On May 26, 2020, to retain control of the mailbox and set the stage for the

fraudulent transactions that would later unfold, the hackers created inbox rules that allowed them

to hide certain messages in the mailbox from the Executive. Later on the same date, the

hackers—posing as the Executive—sent an email to certain of Virtu’s accounting personnel

requesting the transfer of approx. $3.6 million to a bank located in China. The hackers—posing

as the Executive—asserted that the funds were needed for an ordinary-course transaction.

       30.     Believing that the hackers’ email was in fact sent by the Executive, Virtu’s

accounting personnel executed the wire transaction.

       31.     On or around May 27, 2020, the hackers—posing as the Executive—sent an email

to certain of Virtu’s accounting personnel requesting the transfer of approx. $7.2 million to




                                                  7
            Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 8 of 13




another bank located in China. The hackers—posing as the Executive—again asserted that the

funds were needed for an ordinary-course capital call.

       32.      Believing that the hackers’ email was in fact sent by the Executive, Virtu’s

accounting personnel executed the wire transaction.

       33.      All of the hackers’ emails were transmitted via Virtu’s computer systems and

from the Executive’s actual email account and, in all respects, appeared to be legitimate.

       34.      To set up the rules that prevented the Executive from seeing the email traffic

between the hackers and Virtu’s accounting personnel and thereafter send the emails on behalf of

the Executive, the hackers entered Electronic Data or Computer Programs into and/or changed

Electronic Data or Computer Programs associated with Virtu’s computer systems.

       35.      On or around May 29, 2020, during a routine reconciliation of Virtu’s accounts,

Virtu flagged the two wire transfers as potentially fraudulent.

       36.      Virtu began a prompt investigation that included, among other things, a forensic

review of server logs and of the Executive’s various devices. The investigation, which was later

corroborated by a third-party forensic consultant, revealed the information detailed above.

       37.      Virtu promptly reported the matter to the law enforcement authorities and

commenced various efforts to recoup the money.

       38.      After extensive efforts, Virtu’s legal team was able to obtain an injunction

freezing (i) approx. $3.6 million; and (ii) approx. $287,474 in two accounts held within the Bank

of China.

       39.      However, Virtu believes it unlikely that the remaining funds (approx. $6.915

million) will be recovered. In addition, Virtu has incurred significant forensic and legal costs to

investigate the hacking incident and seek to recoup the funds.




                                                 8
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 9 of 13




                           VIRTU’S REQUEST FOR COVERAGE

       40.     On June 1, 2020, through its insurance broker, Virtu gave notice to AXIS and

requested that AXIS confirm coverage for the hacking incident and the resulting loss (the

“Hacking Claim”).

       41.     In response, AXIS requested that Virtu fill out a detailed proof of loss, which

Virtu promptly did. The proof of loss and a sword affidavit Virtu provided with the proof of loss

are attached hereto as Exhibit B.

       42.     On June 26, 2020, a representative of AXIS, Fred Zauderer, wrote to Virtu

advising that, based on an “initial review and subject to further investigation, it appears that

Virtu has sustained a single Social Engineering Fraud (‘SEF’) loss.” A copy of Mr. Zauderer’s

June 26, 2020 email is included in Exhibit C attached hereto.

       43.     Virtu’s general counsel promptly wrote back to Mr. Zauderer, explaining that

Virtu believed that it was also entitled to Computer Systems Fraud Coverage. In response, Mr.

Zauderer wrote: “I do not believe that this incident is covered under Rider 6 of the AXIS policy.

The unauthorized access into Virtu’s computer system was not the direct cause of the loss. It

appears that there were separate and intervening acts by employees of Virtu who issued the wire

transfers because they believed the ‘spoofed’ email asking for the funds to be transferred to be

true.” See Exhibit C.

       44.     The next business day, through the undersigned counsel, Virtu responded to Mr.

Zauderer, explaining that AXIS’s causation arguments were incorrect, and that “[t]he proximate

cause of the Loss was the series of fraudulent emails sent by the hackers, using Virtu’s computer

systems/networks, and not the actions of Virtu’s accounting department.”        A copy of this

correspondence is attached hereto as Exhibit D.




                                                  9
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 10 of 13




        45.    Counsel for Virtu also explained that, in Medidata Solutions Inc. v. Federal

Insurance Co., 729 F. App’x 117, 119 (2d Cir. 2018), the Second Circuit had “addressed a

scenario virtually identical to the one at issue here—in the context of an identical coverage

grant—and unambiguously rejected the very argument AXIS made in the June 26, 2020

correspondence.”

        46.    Counsel for Virtu requested that AXIS confirm coverage under Rider 6 by July 3,

2020.

        47.    AXIS thereafter hired its own coverage counsel. But instead of recognizing that

AXIS’s causation arguments were meritless, counsel for AXIS sent Virtu yet another laundry list

of documents and information requests.

        48.    Even though Virtu believed that much of the information requested by AXIS was

contained in a sworn affidavit Virtu provided to AXIS in mid-June, Virtu promptly complied

with all of AXIS’s requests.

        49.    On July 27, 2020, counsel for Virtu advised AXIS that it needed confirmation by

“Monday, August 3, that the Loss is covered under Rider 6,” and that, “[a]bsent such

confirmation, we have been instructed to seek prompt judicial assistance to compel AXIS to

comply with its contractual obligations to Virtu.”     A copy of counsel’s correspondence is

attached hereto as Exhibit E.

        50.    On Friday, July 31, 2020, counsel for AXIS responded to Virtu’s July 27

correspondence, advising that AXIS would not provide its coverage position by the deadline

requested by Virtu.

        51.    Based on AXIS’s course of conduct and Mr. Zauderer’s statement that no

coverage is available under Rider 6, Virtu believes that AXIS intends to deny coverage.




                                               10
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 11 of 13




                                           COUNT ONE

                                    (BREACH OF CONTRACT)

       52.      Virtu repeats and realleges the allegations contained in the foregoing as if fully set

forth herein.

       53.      The Policy is a valid and enforceable contract.

       54.      Virtu Financial, Inc. and Virtu Americas LLC are insureds under Policy.

       55.      The Hacking Claim constitutes a covered Claim under the Policy.

       56.      Virtu has given AXIS timely notice under the Policy of the Hacking Claim.

       57.      Virtu has fully complied with all terms, conditions and prerequisites to coverage

set forth in the Policy, or has been excused from compliance with such terms, conditions or

prerequisites in connection with the Hacking Claim.

       58.      AXIS’s June 26, 2020 rejection of coverage under Rider 6 for the Hacking Claim

and/or refusal to take a timely coverage position constitutes a breach of contract.

       59.      As a result of that breach, Virtu has been and will continue to be damaged in an

amount to be determined at trial.

                                          COUNT TWO

                        (ANTICIPATORY BREACH OF CONTRACT)

       60.      Virtu repeats and realleges the allegations contained in the foregoing as if fully set

forth herein.

       61.      The Policy is a valid and enforceable contract.

       62.      Virtu Financial, Inc. and Virtu Americas LLC are insureds under Policy.

       63.      The Hacking Claim constitutes a covered Claim under the Policy.

       64.      Virtu has given AXIS timely notice under the Policy of the Hacking Claim.




                                                 11
         Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 12 of 13




       65.      Virtu has fully complied with all terms, conditions and prerequisites to coverage

set forth in the Policy, or has been excused from compliance with such terms, conditions or

prerequisites in connection with the Hacking Claim.

       66.      AXIS’s June 26, 2020 rejection of coverage under Rider 6 for the Hacking Claim

and/or refusal to take a timely coverage position indicate that AXIS intends to breach its

contractual obligation to Virtu.

       67.      As a result of AXIS’s actions, Virtu has been and will continue to be damaged in

an amount to be determined at trial.

                                         COUNT THREE

       (BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING)

       68.      Virtu repeats and realleges the allegations contained in the foregoing as if fully set

forth herein.

       69.      The Policy contains an implied covenant of good faith and fair dealing.

       70.      Pursuant to that covenant, AXIS is required to (i) deal with claims expeditiously

and fairly; (ii) refrain from taking meritless coverage positions that fail even the most basic

tenants of contractual interpretation and New York insurance coverage precedent; and (iii)

refrain from unnecessarily inflicting costs—including legal costs—on Virtu by taking

unprincipled coverage positions, let alone tactically demanding significant volumes of

information in an attempt to delay.

       71.      Through the repeated actions and tactics described herein, AXIS has breached the

covenant of good faith and fair dealing set forth in New York Insurance Law § 2601(a).

       72.      As a result of AXIS’s breach, Virtu has suffered and will continue to suffer

damages in an amount to be determined in this action, including pre- and post-judgment interest.




                                                 12
        Case 1:20-cv-06293-GBD Document 1 Filed 08/10/20 Page 13 of 13




       73.     AXIS’s bad faith conduct towards Virtu is egregious, willful, and malicious,

entitling Virtu to punitive damages in an amount to be determined at trial.

       WHEREFORE, Plaintiffs request that the Court enter an order and judgment herein:

       (i)     On Counts One and Two, judgment declaring that AXIS must pay the Hacking

               Claim;

       (ii)    On Count Three, judgment declaring that AXIS has breached the covenant of

               good faith and fair dealing through its bad faith conduct;

       (iii)   On all Counts, awarding all costs incurred as a consequence of having to

               prosecute this lawsuit, including attorneys’ fees; and

       (iv)    On all causes of action, awarding Plaintiffs such other and further relief as in law

               and justice it may be entitled to receive.



Dated: August 10, 2020



                                                             Respectfully submitted,




                                                             Robin L. Cohen, Esq.
                                                             rcohen@mckoolsmith.com
                                                             Radu A. Lelutiu, Esq.
                                                             rlelutiu@mckoolsmith.com
                                                             MCKOOL SMITH P.C.
                                                             One Manhattan West, 50th Floor
                                                             New York, New York 10001
                                                             212-402-9400
                                                             Attorneys for Plaintiffs




                                                 13
